DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on 12/22/2021 has been entered and made of record.

Response to Arguments
Claim Rejections - 35 USC § 101
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Examiner’s Response:
Agreed. Examiner withdraws the previously made rejection.
Applicant’s arguments, see remarks page 3, Section B, filed on 12/22/2021, with respect to 35 USC § 101 have been fully considered and are persuasive.  The 35 USC § 101 rejection of claim 1 has been withdrawn. 

Claim Interpretation - 35 USC § 112(f)
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Examiner’s Response:
Claim 1 has been amended to include physical structures. Therefore, claim 1 is no longer being interpreted under 35 U.S.C. 112(f).

Examiner’s Response:
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikai et al. (US Publication No. 2018/0302641 A1).

	Regarding claim 1, 
Ikai et al. meets the claim limitations, as follows:
A video decoding apparatus comprising: 
a spatial merge candidate derivation circuit for deriving a merge candidate with reference to an adjacent block of a target block (i.e. The spatial merge candidate derivation section 3036131derives spatial merge candidates from all or some of the blocks adjoining the lower left edge, upper left edge, and the upper right edge, respectively, of the decoding target block.);(Fig. 7, para[0306]-[0307]) 
a temporal merge candidate derivation circuit for deriving a merge candidate with reference to a collocated picture (i.e. The temporal merge candidate derivation section 3036132 reads out as a merge candidate from the prediction parameter memory 307 the prediction parameters of a block in a reference image including the lower right coordinates of the decoding target block.   );(Fig. 7, para[0306], [0308]) 
a parameter decoding circuit (i.e. Inter prediction parameter decoding control section 3031 in Fig. 10) for receiving a picture header (i.e. The reference image may be designated by a reference picture index refIdxLX designated by being placed in a slice header SH or may be designated with use of the smallest one of the reference picture indices refIdxLX of the blocks neighboring the decoding target block, systax element, slice header SH may include reference (pic_parameter_set_id) to the picture parameter set PPS that is included in the sequence layer).( figs. 7, 10, paras[0060, 0088, 0303-0304, 0308]) and, in a case that temporal motion vector prediction is enabled in a target sequence, decoding a first flag indicative of whether to use the temporal motion vector prediction or not (i.e. an inter prediction flag decoding section decodes an inter prediction flag inter_pred_idc) (para. 0088) from the picture header, wherein the first flag is true, the parameter decoding circuit decodes: (i) a second flag (i.e. an inter prediction flag decoding section decodes an inter prediction flag inter_pred_idc) (para. 0088), wherein a value of the second flag equal to 1 indicates that a collocated picture used for the temporal motion vector prediction is derived from a first reference picture list (i.e. a reference picture index refIdxLX, refIdxL0, refInxL1, L0 list, L1 list, merge_idx) (Fig. 10; paras. 0088-0089), and a value of the second flag equal to 0 indicates that a collocated picture used for the temporal motion vector prediction is derived from a second reference picture list (i.e. a reference picture index refIdxLX, merge_idx in Fig. 10); and (ii) an index of the collocated picture used for the temporal motion vector prediction from the picture header (i.e. a prediction vector index mvp_LX_idx) (Fig. 10, paras. 0317-0319), 
wherein the index is an index for referring to the collocated picture in the first reference picture list or the second reference picture list indicated by the second flag (i.e. a prediction vector index mvp_LX_idx), (Fig. 10, paras. 0317-0319) 
wherein the parameter decoder decodes the index on a per picture basis 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        02/08/2022